DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/21 has been entered. 
Claims 1-20 remain pending in the application. Claims 17-20 have been withdrawn from consideration. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Keith (USPN 5156594) in view of Willard (US 2005/0288632).

Regarding claims 1, 6, and 8-12, Keith teaches a medical elongated body (balloon dilation catheter 20), the medical elongated body comprising: a shaft (main shaft section 22) having a lumen (inflation lumen 62) through which a fluid can flow; a hub (luer manifold 42) interlocked and fixed to a proximal side of the shaft (proximal end 28; Figure 2); and a tubular structure portion (intermediate sleeve section 24 and balloon section 26) which is provided at a distal portion of the shaft (distal end 30 of main shaft 22; Figure 2) and wherein a proximal-most end of the tubular structure portion (proximal end 32 of intermediate sleeve section 24) is located distally of the proximal side of the shaft (Figure 2), the tubular structure portion including an insertion hole (guide wire lumen 52) extending in an axial direction from a proximal end to a distal end of the tubular structure portion (Figure 2), the insertion hole including a proximal opening (proximal outlet 92) at the proximal end of the tubular structure portion (Figure 2) and a distal opening (distal outlet 94) at the distal end of the tubular structure portion (Figure 2, at distal end 90), wherein the tubular structure portion includes: a first tubular body (inner core tube 80) which includes the insertion hole (guide wire lumen 52) and is fixed to the distal portion of the shaft (“The intermediate sleeve section 24 extends distally from the main shaft section 22, and is bonded thereto adjacent the bonding region 74 of the distal shaft section 66.” [Col 7, line 22-25]; Figure 2); a second tubular body (outer sleeve 82 and balloon section 26) which is disposed radially outward of the first tubular body (Figure 2) and is liquid-tightly fixed to the distal portion of the shaft and a proximal portion of the first tubular body (“The outer sleeve 82 is bonded about the distal shaft section 66 and the core tube 80 adjacent the bonding region 74, as seen in FIGS. 2 and 3 and is held in place thereto by suitable means, such as epoxy or cyanoacrylate.” [Col 7, line 55-59]); a space portion (inflation lumen 104 and interior 106) which is provided between the first tubular body and the second tubular body (Figure 2)  distal tip (distal balloon section 26) arranged on a distal end of the tubular structure portion (Figure 2), the distal tip being made of a material more flexible than that of the second tubular body (“the balloon section 26 is formed from a compliant balloon material” [Col 8, line 28]; “The coil member 112 creates an intermediate stiffener element between the relatively stiff main shaft section 22 and the relatively flexible intermediate sleeve section 24 to allow bending of the catheter without kinking” [Col 9, line 7], wherein the coil member 112 adds stiffness to the second tubular body and the balloon section 26 is inherently more flexibly because it is compliant and able to expand upon inflation), and the distal tip being configured to fix the first tubular body and the second tubular body at a distal side of the tubular structure portion (“The proximal waist 36 of the balloon section 26 is connected to the distal end 102 of the outer sleeve 82 by suitable means, such as by epoxy or cyanoacrylate. The distal waist 40 of the balloon section 26 is bonded to the core tube 80 adjacent its distal end 90 by suitable means, such as by epoxy or cyanoacrylate” [Col 8, line 18-24]).
Keith fails to explicitly teach an opening portion which is positioned at a distal portion of the tubular structure portion and through which the fluid flowing from the lumen of the shaft into the space portion flows out of the tubular structure portion; and the medical elongated body  further comprising the distal tip having a plurality of openings arranged in parallel to an axial direction of the distal tip and configured to discharge a contrast agent flowing in the space portion, wherein the plurality of openings is arranged at equal intervals along a circumferential direction of the distal tip, wherein each of the plurality of openings has a same diameter, and the each of the plurality of openings having a distal opening on a distal surface of the distal tip and a proximal opening on a proximal surface of the distal tip; the distal tip configured to be fixed to an inner peripheral surface of the second tubular body, and wherein a proximal surface of the distal 
Willard teaches a medical elongate body (catheter 10; Figure 4) comprising a shaft (outer shaft 14); and a tubular structure portion (Figure 4) comprising a first tubular body (inner shaft 12) and a second tubular body (balloon 20) disposed radially outward for the first tubular body (Figure 4); a space portion (interior 32) between the first and second tubular body that communicates with a lumen (lumen 16) of the shaft (Figure 4); and a distal tip (baffle 54 and  distal cone 28 of balloon 20) arranged on a distal end of the tubular structure portion, the distal tip having an opening portion having a plurality of openings (openings 44) which is positioned at a distal portion of the tubular structure portion (Figure 4) and through which the fluid flowing from the lumen of the shaft into the space portion flows out of the tubular structure portion (“the distal cone 28 of the balloon 20 defines one or more openings 44 through which the inflation fluid 34 may be allowed to pass from the interior 32 of the balloon 20 out into the vessel 36 distal of the balloon” [0049]; Figure 4, see also Figure 1), the plurality of openings arranged in parallel in an axial direction of the distal tip and configured to discharge a contrast agent flowing the space portion (Figure 4; [0049]), wherein the plurality of openings is arranged at equal intervals along a circumferential direction of the distal tip (Figure 4), and wherein each of the plurality of openings has a same diameter (Figure 4), and the each of the plurality of openings having a distal opening on a distal surface of the distal tip and a proximal opening on a proximal surface of the distal tip (Figure 4); the distal tip (baffle 54 at cone end 28) configured to be fixed to an inner peripheral surface of the second tubular body (Figure 4; baffle 54 attached to inner surface of balloon 20), and wherein a proximal surface of the distal tip is fixed to a distal end of the first tubular body (Figure 4, wherein the inner proximal end of the baffle 54 is attached to the inner shaft 12), and wherein the distal tip includes one or more groove portions (baffle openings 56) on an inner surface side or an outer surface side of the distal tip, the one or more grooves being configured to discharge a contrast agent through the one or more groove portions ([0064]; Figure 4).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the distal tip of the tubular structure portion of Keith to include an opening portion having a plurality of equally spaced openings that allows fluid flowing from the lumen of the shaft to flow out of the tubular structure portion and to include one or more groove portions configured to discharge the fluid based on the teachings of Willard to allow for effective delivery of a cooling infusate and/or a therapeutic agent from the tubular structure portion in order to establish reperfusion through the vessel that is being treated by the medical elongate body (Willard [0010], [0064]). 

Regarding claim 2, modified Keith teaches the medical elongated body according to claim 1, wherein the shaft has, on a distal side of the shaft, a groove portion (longitudinal crimp 68) formed by recessing an outer surface of the shaft toward the lumen of the shaft (Figure 3), and a cross-sectional area of the lumen of the shaft at the distal portion in a cross-section orthogonal to an axial center of the shaft is smaller than that of the lumen of the shaft at a proximal portion in a cross-section orthogonal to the axial center of the shaft (“The crimp 68, as further illustrated in FIG. 3, does not seal off or close the inflation lumen 62, but does transform the inflation lumen from a circular lumen 62 to a crescent shape through the bonding region 74, as seen at 63 in FIG. 3.” [Col 7, line 15-20]; Figures 2 and 3).

Regarding claim 3, modified Keith teaches the medical elongated body according to claim 1, wherein the lumen of the shaft (inflation lumen 62) at the distal portion in a cross-section orthogonal to an axial center of the shaft is formed in a U-shape (crescent shape lumen 63; Figure 3.


Regarding claim 5, modified Keith teaches the medical elongated body according to claim 1, wherein a cross-sectional area of the opening portion in a cross-section orthogonal to an axial center of the shaft is smaller than that of the lumen of the shaft at the distal portion in a cross-section orthogonal to the axial center of the shaft (“The crimp 68, as further illustrated in FIG. 3, does not seal off or close the inflation lumen 62, but does transform the inflation lumen from a circular lumen 62 to a crescent shape through the bonding region 74, as seen at 63 in FIG. 3.” [Col 7, line 15-20]; Figures 2 and 3).

Regarding claim 7, modified Keith teaches the medical elongated body according to claim 1, wherein at least one of an outer surface of the first tubular body (inner core tube 80B; Figure 5) and an inner surface of the second tubular body is provided with a reinforcement body (coil member 212) for reinforcing the tubular structure portion (“The coil member 212 of the kink-resistant structure 210 is positioned about the core tube 80B within the distal bonding region 74B and extending distally therefrom.” [Col 10, line 57-59]; Figure 5).

Regarding claim 13, Keith teaches a medical elongated body (balloon dilation catheter 20), the medical elongated body comprising: a shaft (main shaft section 22) having a lumen (inflation lumen 62) through which a fluid can flow; and a tubular structure portion (intermediate sleeve section 24 and balloon section 26) arranged at a distal portion of the shaft (distal end 30 of main shaft 22; Figure 2), the tubular structure portion including an inner tubular body (inner core tube 80) configured to be fixed to the distal portion of the shaft (“The intermediate sleeve section 24 extends distally from the main shaft section 22, and is bonded thereto adjacent the bonding region 74 of the distal shaft section 66.” [Col 7, line 22-25]; Figure 2), the inner tubular body includes a lumen (guide wire lumen 52) extending in an axial direction from a proximal end (proximal end 88) to a distal end (distal end 90) of the inner tubular body (Figure 2), the inner tubular body including a proximal opening (proximal outlet 92) at the proximal end of the tubular structure portion (Figure 2) and a distal opening (distal outlet 94) at the distal end of the tubular structure portion (Figure 2), the inner tubular body being fixed directly to an outer surface of the shaft (“The intermediate sleeve section 24 extends distally from the main shaft section 22, and is bonded thereto adjacent the bonding region 74 of the distal shaft section 66.” [Col 7, line 22-25]; Figure 2), and wherein the lumen of the inner tubular body (lumen 52) is parallel with the lumen of the shaft (lumen 62 and crescent shaped lumen 63) at the distal portion of the shaft (Figures 2 and 3); an outer tubular body (outer sleeve 82 and balloon section 26) radially disposed outward of the inner tubular body (Figure 2) and is liquid-tightly fixed to the distal portion of the shaft and a proximal portion of the inner tubular body (“The outer sleeve 82 is bonded about the distal shaft section 66 and the core tube 80 adjacent the bonding region 74, as seen in FIGS. 2 and 3 and is held in place thereto by suitable means, such as epoxy or cyanoacrylate.” [Col 7, line 55-59]); an annular space (inflation lumen 104 and interior 106) provided between the first tubular body and the second tubular body (Figure 2) and in fluid communication with the lumen of the shaft (“the longitudinal inflation lumens 62 and 104 through the catheter 20…are in fluid communication therethrough.” [Col 7, line 67]; “An interior 106 of the balloon section 26 is thus sealed and in fluid communication with the annular inflation lumen 104” [Col 8, lines 24-27]); a distal tip (expandable segment 38) positioned at a distal portion of the tubular structure portion; and a proximal end inclination portion (transition region 72 and angled entry into lumen 52), which is inclined obliquely with respect to the axial direction of the tubular structure portion, and 
Keith fails to explicitly teach the distal tip through which the fluid flowing from the lumen of the shaft is discharged into a body lumen from the annular space. Willard teaches a medical elongate body (catheter 10; Figure 4) comprising a shaft (outer shaft 14); and a tubular structure portion (Figure 4) comprising an inner tubular body (inner shaft 12) and an outer tubular body (balloon 20); an annular space (interior 32) between the first and second tubular body that communicates with a lumen (lumen 16) of the shaft (Figure 4); and a distal tip (distal cone 28 of balloon 20; see labeled in Figure 1) positioned at a distal portion of the tubular structure portion (Figure 4) and through which the fluid flowing from the lumen of the shaft is discharged into a body lumen from the annular space (“the distal cone 28 of the balloon 20 defines one or more openings 44 through which the inflation fluid 34 may be allowed to pass from the interior 32 of the balloon 20 out into the vessel 36 distal of the balloon” [0049]; Figure 4, see also Figure 1). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the distal tip of the tubular structure portion of Keith to include that fluid flows through the distal tip from the lumen of the shaft and is discharged into a body lumen from the annular space based on the teachings of Willard to allow for delivery of a cooling infusate and/or a therapeutic agent from the tubular structure portion in order to establish reperfusion through the vessel that is being treated by the medical elongate body (Willard [0010]). 

Regarding claim 14, modified Keith teaches the medical elongated body according to claim 13, wherein the shaft has, on a distal side of the shaft, a groove portion (longitudinal crimp 68) formed by recessing an outer surface of the shaft toward the lumen of the shaft (Figure 3).



Regarding claim 16, modified Keith teaches the medical elongated body according to claim 13, wherein the lumen of the shaft (inflation lumen 62) at the distal portion in a cross-section orthogonal to an axial center of the shaft is formed in a U-shape (crescent shape lumen 63; Figure 3.

Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783